Beck, J.
1. It appearing that the court upon a hearing had awarded a certain amount for attorney’s fees and a certain amount to be paid monthly as temporary alimony, and that the defendant had entirely failed to pay the amounts thus awarded up to a certain period, and there being some evidence, though it was not strong nor very satisfactory, to authorize the court to find that the defendant could have complied with the judgment requiring the payment of attorney’s fees and alimony, it can not be held that the court abused its discretion in refusing to'modify the order for the payment of alimony and attorney’s fees, as prayed by the defendant in his response to the rule to show cause why he should not be punished for contempt.
2. But the plaintiff was not entitled to the installments of temporary alimony which accrued and became due after the final decree of divorce between the parties; and direction is given that the judgment be modified by reducing the alimony ordered to be paid by an amount equal to the alimony accruing subsequently to the final decree of divorce.

Judgment affirmed, with direction.


All the Justices concur.